383 Pa. 318 (1955)
Brown, Appellant,
v.
Gloeckner.
Supreme Court of Pennsylvania.
Argued October 10, 1955.
November 30, 1955.
*319 Before STERN, C.J., STEARNE, JONES, MUSMANNO and ARNOLD, JJ.
Reuben Fingold, with him A.S. Fingold, for appellant.
*320 David R. Levin, for appellees.
William L. Jacob, for appellees.
Harry Menzer, with him Sachs, Pervin & Kaufman, for appellee.
OPINION BY PER CURIAM, November 30, 1955:
The decree entered in the Court of Common Pleas of Allegheny County at No. 3136 January Term, 1955, in Equity, is hereby affirmed on the opinion of President Judge McNAUGHER. Costs on the appellant.